Citation Nr: 9911942	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-26 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for dental injury as a 
result of trauma for dental treatment purposes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1946 to May 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


REMAND

Rating actions in August and December 1948 and August 1949 
granted service connection for teeth numbered 4, 7 and 8, but 
not on the basis of trauma in service.  The veteran was 
assigned a noncompensable dental rating.  Under 38 C.F.R. 
§ 17.161(c) (1998), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
The veteran asserts that he has loss of teeth as a result of 
inservice trauma.  He has testified that he sustained 
injuries to his head as a result of a parachute jump when he 
landed on rocks and was dragged over rocks in Japan.  A 
January 1948 service medical record reflects that the veteran 
complained of throbbing of the front teeth and right 
incisors.  There was swelling.  The diagnosis was abscess at 
R-2, cause unknown, acute.  X-rays revealed abscess over the 
upper R-1 and 2.  The upper R-1 was extracted.  R-1 
corresponds to tooth number 8.  

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
advise him that he may submit any 
additional evidence that he desires, 
including medical evidence indicating 
that there is a relationship between his 
loss of teeth, including inservice acute 
abscess at R-2, and over R-1, and trauma 
in service.  

2.  The RO should arrange for a VA dental 
examination to determine the etiology of 
the veteran's missing teeth.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
examiner should obtain a history from the 
veteran relating to his reported 
inservice trauma.  The examiner is 
requested to offer an opinion as to the 
etiology of any missing teeth, including 
whether it is at least as likely as not 
that inservice abscess at R-2 and R-1, 
and any missing teeth, including number 
8, are the result of inservice trauma.  A 
complete rationale should be provided for 
any opinion offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
reajudicate the issue on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 

conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).

